Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Upshur County Appraisal District,                      Appeal from the 115th District Court of
Appellant                                              Upshur County, Texas (Tr. Ct. No. 475-17).
                                                       Memorandum Opinion delivered by Chief
No. 06-20-00075-CV         v.                          Justice Morriss, Justice Burgess and Justice
                                                       Stevens participating.
Mustang Gas Compression, LLC, Appellee


       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Upshur County Appraisal District, pay all costs in
accordance with the parties’ settlement agreement.



                                                       RENDERED APRIL 7, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk